Exhibit 10.02

CERTIFICATE OF RENT COMMENCEMENT AND FIRST AMENDMENT TO OFFICE LEASE


THIS CERTIFICATE OF RENT COMMENCEMENT AND FIRST AMENDMENT TO OFFICE LEASE
(“Agreement”) is made this 25th day of February 2014, between F. P. ROCKVILLE II
LIMITED PARTNERSHIP, a Maryland limited partnership (“Landlord"), and CHOICE
HOTELS INTERNATIONAL SERVICES CORP., a Delaware corporation ("Tenant").


RECITALS


A.Landlord and Tenant entered into that certain written Office Lease dated July
11, 2011 (the “Lease”) for certain premises as specifically described in the
Lease (the “Leased Premises”) to be located in the building known as Rockville
Metro Plaza II, One Choice Hotels Circle, Rockville, Maryland (the “Building”).


B.    Landlord and Tenant wish to execute this Agreement to (i) establish the
Rent Commencement Date and Expiration Date of the Lease, (ii) acknowledge the
initial Basic Monthly Rent for the Leased Premises and Storage Area, (iii)
acknowledge Tenant’s initial Proportionate Share and (iv) make certain other
modifications to the Lease.


Now Therefore, based on the covenants and promises contained herein and other
good and valuable consideration, and intending to be legally bound hereby the
parties hereto agrees as follows:


1.Incorporation of Recitals; Defined Terms. The foregoing Recitals are hereby
incorporated herein. All capitalized terms not otherwise defined herein shall
have the same meaning as defined in the Lease.


2.Rent Commencement Date and Expiration Date. Notwithstanding anything to the
contrary in the Lease, Landlord and Tenant agree that the Rent Commencement of
the Lease is April 8, 2013 and Expiration Date of the Lease is May 31, 2023. The
parties acknowledge and agree that this Section 2 of this Agreement is provided
in lieu of the preparation, delivery or execution of the certificates attached
as Exhibit D and D-1 to the Lease.


3.    Tenant’s Proportionate Share. Landlord and Tenant acknowledge and agree
that (i) the Leased Premises contain 137,778 rentable square feet, (ii) the
Storage Area contains 2,200 square feet and (iii) the Building contains 197,866
rentable square feet which is comprised of 182,786 rentable square feet for
office uses and 15,080 rentable square feet for retail uses and (iv) Tenant’s
Proportionate Share is (A) 69.63% (137,778/197,866 = 69.63%) for those Basic
Operating Charges that affect both the office space and retail space and (B)
75.38% (137,778/182,786 = 75.38%) for those Basic Operating Charges that affect
only the office space.


4.    Minimum Annual Rent and Basic Monthly Rent. Landlord and Tenant agree that
(i) the initial Minimum Annual Rent for the Leased Premises, taking into account
the rental abatement referred to in Section 5 (a) of the Lease with respect
12,778 rentable square feet of the Leased Premises, is Five Million Four Hundred
Seventy-Six Thousand, Three Hundred Forty-six and 05/100 Dollars ($5,476,346.05)
payable in equal monthly installments of Four Hundred Fifty-Six Thousand Three
Hundred Twenty-six and 17/100 Dollars ($456,326.17) and (ii) the initial Minimum
Annual Rent for the Storage Area is Thirty Thousand Eight Hundred and 04/100
Dollars ($30,800.04) payable in equal monthly installments of Two Thousand Five
Hundred Sixty-six and 67/100 Dollars ($2,566.67).
 
5.    Acceleration Costs. Tenant acknowledges and agrees that, at the request of
Tenant, Landlord incurred additional costs to accelerate the Rent Commencement
Date from the originally contemplated Rent Commencement Date of June 1, 2013.
Landlord and Tenant agree that those costs are $190,991.00 (the “Acceleration
Costs”).


6.    West Patio Costs. Pursuant to Section 2(b) of the Lease Landlord and
Tenant agreed that Tenant would reimburse Landlord fifty percent (50%) of the
West Patio Total Costs up to $400,000.00 and 100% of the West Patio Total Costs
in excess of $400,000.00 will be fully reimbursed by Tenant to Landlord.
Landlord and Tenant agree that those costs are $231,822.00 (the “West Patio
Costs”).



1

--------------------------------------------------------------------------------

Exhibit 10.02

7.    Construction Credits. Pursuant to agreements between Landlord and Tenant
during construction of the Building and the Leased Premises Tenant is entitled
to certain credits from Landlord for certain items (e. g. certain smoke curtains
and certain portions of the Building sprinkler system) shown on the Base
Building drawings (e. g. certain smoke curtains and certain portions of the
Building sprinkler system) that were not required to be installed within the
Building or Leased Premises because of the nature and layout of the Leased
Premises. Landlord and Tenant agree that those credits are $121,229.00 (the
“Construction Credits”). As a result of the Acceleration Costs, the West Patio
Costs and the Construction Credits Tenant is obligated to pay Landlord the sum
of $301,585.00.


Landlord and Tenant agree that the above sum of $301,585.00 and the amount of
$93,000.00 payable to Landlord as a Construction Management fee will be netted
against Tenant Reimbursement Request #15 from the Construction Allowance in the
amount of $446,199.00 with the effect that Landlord will pay Tenant the sum of
$51,614.00 in full and final payment of Tenant Reimbursement Request #15, which
sum shall be due and payable within thirty (30) days after the date of this
Agreement.


8.Waiver of Damages and Release of Damage Guarantors. Tenant acknowledges and
agrees that because the Rent Commencement Date of the Lease was accelerated and
Tenant is in lawful occupancy of the Leased Premises and Storage Space prior to
June 1, 2013 (i) no Completion Delay occurred and (ii) no Termination Event
occurred. Consequently, Tenant suffered no Completion Delay Damages or
Termination Event Damages and the provisions of Section 3(c) and Section 3(d) of
the Lease are null and void and of no further force or effect. Tenant also
forever waives and releases the Damage Guarantors from any and all liabilities
under the Guaranty dated July 11, 2011.


9.    Miscellaneous Provisions.


(a)    This Agreement shall be binding upon and inure to the benefit of Landlord
and Tenant and their successors and assigns.
(b)     Landlord and Tenant each represents and warrants to the other that the
person(s) signing this Agreement its behalf have the requisite authority and
power to execute this Agreement and to thereby bind the party on whose behalf it
is being signed.
(c)     If any inconsistency appears with respect to this Agreement and the
Lease, as previously amended, the terms of this Agreement shall govern.
        
10.Ratification of Lease.     All of the terms and conditions of the Lease, as
amended by this Agreement, are hereby ratified and remain in full force and
effect.


[Signature Page Follows]

2

--------------------------------------------------------------------------------

Exhibit 10.02



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


WITNESS/ATTEST:            LANDLORD:


F. P. ROCKVILLE II LIMITED PARTNERSHIP
_______________________         a Maryland limited partnership


By: FP RMP II GP, Inc., its General Partner                    
By: Foulger Investments, Inc., its sole
shareholder                                                


By: /s/ Clayton Foulger (Seal)


Name: Clayton F. Foulger
        
Title: Vice President, Secretary/Treasurer


                            
WITNESS/ATTEST:            TENANT:


CHOICE HOTELS INTERNATIONAL
SERVICES CORP.,
a Delaware corporation
_________________________        


By: /s/ David White (Seal)
                            
Name: David White
        
Title: SVP, CFO

3